Citation Nr: 0814226	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-36 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision by the Houston, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO granted 
service connection for bilateral hearing loss, and granted an 
initial 0 percent, noncompensable disability rating.  In 
March 2008, the veteran wrote that he wished to withdraw his 
appeal with respect to the rating for hearing loss.


FINDING OF FACT

In March 2008, prior to promulgation of a decision in the 
appeal for a higher initial rating for bilateral hearing 
loss, the veteran wrote that he wished to withdraw that 
appeal.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In March 2008, the veteran submitted a written statement 
indicating that he accepted the findings that established a 0 
percent disability rating for his hearing loss, and asking 
that a scheduled Board hearing on the appeal be cancelled.  
The Board finds that the veteran's statement satisfies the 
requirements for withdrawing the appeal.  Thus, there is no 
remaining allegation of error of fact or law for appellate 
consideration, and the appeal is withdrawn.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
is dismissed.  As the appeal is dismissed, it is not 
necessary to discuss VA's duties to notify and assist the 
veteran with respect to the claim.


ORDER

The appeal for an initial compensable disability rating for 
bilateral hearing loss is dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


